Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 7/13/2021, Applicant amended claims 1, 4-5, 10, 12, 14-15 and 17-18 and canceled claims 3 and 16. Therefore claims 1-2, 4-15 and 17-20 are pending.

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose “an acoustic reflector comprising a fluid and disposed between the front side and a back side of the backing material layer.”  Specifically, Applicant argues that the backing material of Kim is limited 
Examiner responds that in accordance with the instant specification a backing material comprises an acoustic attenuating/damping material. (Instant Application Abstract and ¶0020) 
Kim’s use of “backing” comports with the instant Application’s nomenclature. (Kim, ¶0031; the backing layer 133 and the backing block 134 are respectively formed of materials absorbing ultrasound. Acoustic impedances of the backing layer 133 and the backing block 134 may be the same); and 2) Kim plainly refers to material 134 as a “backing” block. That the material is provide in two pieces in order provide a space for a gas reflector not negate the sound absorbing functionality of the either backing piece. Thus, in Kim both layer 133 and  block 134 are backing material.

    PNG
    media_image1.png
    590
    745
    media_image1.png
    Greyscale

Consequently, contrary to Applicant’s argument, Kim’s ¶0032 teaching “a gas layer 135 filled with a gas is disposed between the backing layer 133 and the backing block 134” discloses “an acoustic reflector comprising a fluid and disposed between the front side and a back side of the backing material layer,” within the broadest reasonable interpretation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-2, 4-6, 8-9, 12-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2013/0241356 A1)(hereinafter Kim) in view of Lukacs et al
Regarding claim 1, Kim discloses an acoustic sensor (Kim, Fig. 2 and Abstract; a probe for an ultrasonic diagnostic apparatus including a transducer module that transmits and receives ultrasonic waves.)
comprising: a transducer (Kim, ¶0027; A transducer module 13 to transmit and receive ultrasonic waves)
including a piezoelectric material layer having a front side from which the transducer is configured to transmit acoustic sensing signals and an opposing back side; (Kim, ¶0028; The transducer module 13 includes a piezoelectric device 131 that transmits ultrasonic waves to the object to be diagnosed and receives ultrasonic waves reflected by the object)
a backing material layer comprising an acoustic damping material and having a front side coupled to the back side of the piezoelectric material layer; (Kim, ¶0031; The backing layer 133 and the backing block 134 are respectively formed of materials absorbing ultrasound. Acoustic impedances of the backing layer 133 and the backing block 134 may be the same.)
and an acoustic reflector comprising a fluid and disposed between the front side and a back side of the backing material layer. (Kim, ¶¶0032-0033; a gas layer 135 filled with a gas is disposed between the backing layer 133 and the backing block 134. According to the present embodiment, the gas layer 135 is filled with air… By forming the gas layer 135 between the backing layer 133 and the backing block 134 as described above, acoustic energy proceeding in the backward direction of the piezoelectric device 131 is reflected by the )
wherein the acoustic reflector is offset from the back side of the piezoelectric material layer by an offset distance (Kim, ¶0031; a thickness of the backing layer 133 and the backing block 134 is within a range of λ/8 to λ/2 of a wavelength of ultrasonic waves; ¶0033; By forming the gas layer 135 between the backing layer 133 and the backing block 134 as described above…sensitivity of the transducer module 13 is improved.)
that is based, at least in part, on an echo response phase of an acoustic measurement cycle. Kim does not discuss the measurement cycle and therefore does not specifically disclose that is based, at least in part, on an echo response phase of an acoustic measurement cycle. Lukacs, in the same field of endeavor, however discloses the limitation. (Lukacs, and ¶¶0061-0062; In receive mode, … if the path of the waves within the backing is divided into different segments such that the distributed Huygens's wavelets are spatially decorrelated, then the wavefront will be broken up and different portions of the energy will return to the active layer at different moments in time and the instantaneously summed amplitude of any reverberation across the entire aperture of the ) Consequently, it would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed subject matter to implement Kim with the known technique of distance that is based, at least in part, on an echo response phase of an acoustic measurement cycle, as taught by Lukacs since it is one of the known techniques to mitigate the effect of spurious reflections and reverberations within a transducer stack. (Lukacs, ¶¶0008-0009)
Regarding claim 2, Kim discloses wherein the acoustic reflector comprises a cavity within the backing material layer that contains a gaseous or a liquid fluid. (Kim, ¶¶0032-0033; a gas layer 135 filled with a gas is disposed between the backing layer 133 and the backing block 134. According to the present embodiment, the gas layer 135 is filled with air… By forming the gas layer 135 between the backing layer 133 and the backing block 134 as described above, acoustic energy proceeding in the backward direction of the piezoelectric device 131 is reflected by the interface between the piezoelectric device 131 and the gas layer 135 toward the piezoelectric device 131 due to acoustic impedance difference between the backing layer 133 and )
Regarding claim 4, Lukacs discloses wherein the offset distance is based, at least in part, on a start of the echo response phase within the acoustic measurement cycle. (Lukacs, and ¶¶0061-0062; In receive mode, … if the path of the waves within the backing is divided into different segments such that the distributed Huygens's wavelets are spatially decorrelated, then the wavefront will be broken up and different portions of the energy will return to the active layer at different moments in time and the instantaneously summed amplitude of any reverberation across the entire aperture of the acoustically active layer is small. As noted above, decorrelation may be achieved by varying the thickness of the backing material, such that a further surface of the backing includes a plurality of segments. By weighting the percentage of the backing at each variable thickness, the amplitude and the relative phase of each segment of the reverberation returning to the active layer of the transducer stack can be controlled.)
Regarding claim 5, Kim and Lukacs disclose wherein the offset distance is based, at least in part, on an acoustic impedance of the backing material layer.   (Kim, ¶0031; a thickness of the backing layer 133 and the backing block 134 is within a range of λ/8 to λ/2 of a wavelength of ultrasonic waves; ¶0033; By forming the gas layer 135 between the  … sensitivity of the transducer module 13 is improved. And Lukacs, and ¶¶0061-0062; In receive mode, … if the path of the waves within the backing is divided into different segments such that the distributed Huygens's wavelets are spatially decorrelated, then the wavefront will be broken up and different portions of the energy will return to the active layer at different moments in time and the instantaneously summed amplitude of any reverberation across the entire aperture of the acoustically active layer is small. As noted above, decorrelation may be achieved by varying the thickness of the backing material, such that a further surface of the backing includes a plurality of segments. By weighting the percentage of the backing at each variable thickness, the amplitude and the relative phase of each segment of the reverberation returning to the active layer of the transducer stack can be controlled.)
Regarding claim 6, Kim discloses wherein the acoustic reflector comprises a planar reflective surface having a smaller surface area than a surface area of the back side of the piezoelectric material layer. (Kim, Fig. 2 and ¶0032; a gas layer 135 filled with a gas is disposed between the backing layer 133 and the backing block 134. According to the present embodiment, the gas layer 135 is filled with air…)
Regarding claim 8, Kim does not disclose wherein the first planar component is axially and laterally offset from the second planar component and therefore does not disclose wherein the acoustic reflector comprises a first planar component and a second planar component, wherein the first planar component is axially and laterally offset from the second planar component. Lukacs, in the same field of endeavor, however discloses the limitation. Lukacs discloses wherein the acoustic reflector comprises a first planar component and a second planar component, wherein the first planar component is axially and laterally offset from the second planar component. (Lukacs, Fig. 4F and ¶¶0013-0014; wherein said segmented surface comprises a plurality of approximately planar segments, each segment being approximately parallel to said proximate surface; and wherein at least two of the segments are spatially offset in a longitudinal direction that is approximately perpendicular to said proximate surface, ¶0063; The segmented surface includes surface segments S1-S3 that are approximately parallel to planar surface 222, such that the surface segments S1-S3 reflect acoustic waves back towards active layer 210.) Consequently, it would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed subject matter to implement Kim with the known technique of wherein the first planar component is axially and laterally offset from the second planar component as taught by Lukacs since it is one of the known techniques to mitigate the effect of spurious reflections and reverberations within a transducer stack. (Lukacs
Regarding claim 9, Kim discloses wherein the acoustic reflector comprises a curved convex outer surface contour. (Kim, Fig. 5 and ¶0038; As illustrated in FIG. 5, a first gas layer-forming groove 133a' and a second gas layer-forming groove 134a' may be formed to have curved inner surfaces such that depths of the gas layer 135 gradually decrease from the center to both ends thereof.)
Regarding claim 12, Kim discloses a downhole sensor apparatus comprising: a transducer (Kim, ¶0027; A transducer module 13 to transmit and receive ultrasonic waves)
including a piezoelectric material layer; (Kim, ¶0028; The transducer module 13 includes a piezoelectric device 131 that transmits ultrasonic waves to the object to be diagnosed and receives ultrasonic waves reflected by the object)
a backing material layer comprising acoustic damping material and attached to the transducer; (Kim, ¶0031; The backing layer 133 and the backing block 134 are respectively formed of materials absorbing ultrasound. Acoustic impedances of the backing layer 133 and the backing block 134 may be the same.)
and an acoustic reflector embedded within the backing material layer and comprising a reflective surface opposing a back side of the piezoelectric material layer, wherein the acoustic reflector comprises a material having a different acoustic impedance than an acoustic impedance of the acoustic damping material. (Kim, ¶¶0032-0033; a gas layer 135 filled with a gas is disposed between )
wherein the acoustic reflector is offset from the back side of the piezoelectric material layer by an offset distance (Kim, ¶0031; a thickness of the backing layer 133 and the backing block 134 is within a range of λ/8 to λ/2 of a wavelength of ultrasonic waves; ¶0033; By forming the gas layer 135 between the backing layer 133 and the backing block 134 as described above…sensitivity of the transducer module 13 is improved.)
that is based, at least in part, on an echo response phase of an acoustic measurement cycle. Kim does not discuss the measurement cycle and therefore does not specifically discloses that is based, at least in part, on an echo response phase of an acoustic measurement cycle. Lukacs, in the same field of endeavor, however discloses the limitation. (Lukacs, and ¶¶0061-0062; In receive mode, … if the ) Consequently, it would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed subject matter to implement Kim with the known technique of distance that is based, at least in part, on an echo response phase of an acoustic measurement cycle, as taught by Lukacs since it is one of the known techniques to mitigate the effect of spurious reflections and reverberations within a transducer stack. (Lukacs, ¶¶0008-0009)
Concerning the preamble recitation, “a downhole sensor apparatus” in accordance with MPEP, 211102 II  
(If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation");…)  
In the case at hand the body of the claimed fully sets and completely describes for the all of the structural limitations of the sensor apparatus and preamble provides no distinct definition or structural details. Consequently the preamble “a downhole sensor apparatus” is merely an intended use limitation on the sensor apparatus and is given no patentable weight.
Regarding claim 13, Kim discloses wherein the acoustic reflector comprises a cavity within the backing material layer that contains a gaseous or a liquid fluid. (Kim, ¶¶0032-0033; a gas layer 135 filled with a gas is disposed between the backing layer 133 and the backing block 134. According to the present embodiment, the gas layer 135 is filled with air… By forming the gas layer 135 between the backing layer 133 and the backing block 134 as described above, acoustic energy proceeding in the backward direction of the piezoelectric device 131 is reflected by the interface between the piezoelectric device 131 and the gas layer 135 toward the piezoelectric device 131 due to acoustic impedance difference between the backing layer 133 and the gas layer 135 and received by the piezoelectric device 131. As a result, sensitivity of the transducer module 13 is improved.
Regarding claim 14, Kim discloses wherein the acoustic reflector comprises a planar reflective surface having a surface area that is smaller than a surface area of the back side of the piezoelectric material layer. (Kim, Fig. 2 and ¶0032; a gas layer 135 filled with a gas is disposed between the backing layer 133 and the backing block 134. According to the present embodiment, the gas layer 135 is filled with air…)
Regarding claim 15, wherein the surface area of the planar reflective surface is between 15% and 85% of a surface area of the back side of the piezoelectric material layer. (Kim, Figs. 2-6 and ¶0032; a gas layer 135 filled with a gas is disposed between the backing layer 133 and the backing block 134. According to the present embodiment, the gas layer 135 is filled with air…) While Kim depicts that reflective surface area is less than a surface area of the back side of the piezoelectric material layer, Kim does not specifically state that the area is between 15% and 85%.  However, it would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed subject matter to implement Kim with the reflective surface area between 15% and 85% since it involves a mere change in relative dimension and it has been held that changes in relative dimensions is not a patentable distinction over the prior art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338. (MPEP§ 2144.04 IV A) 
Regarding claim 17, Lukacs discloses wherein the offset distance is based, at least in part, on a start of the echo response phase within the acoustic measurement cycle. (Lukacs, and ¶¶0061-0062; In receive mode, … if the path of the waves within the backing is divided into different segments such )
Regarding claim 18, Kim and Lukacs disclose wherein the offset distance is based, at least in part, on an acoustic impedance of the backing material layer. (Kim, ¶0031; a thickness of the backing layer 133 and the backing block 134 is within a range of λ/8 to λ/2 of a wavelength of ultrasonic waves; ¶0033; By forming the gas layer 135 between the backing layer 133 and the backing block 134 as described above… due to acoustic impedance difference between the backing layer 133 and the gas layer 135 and received by the piezoelectric device 131 … sensitivity of the transducer module 13 is improved. And Lukacs, and ¶¶0061-0062; In receive mode, … if the path of the waves within the backing is divided into different segments such that the distributed Huygens's wavelets are spatially )

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view or Lukacs in view of Lautzenhiser et al. (USP 9,050,628 B2)(hereinafter Lautzenhiser)
Regarding claim 7, Kim does not disclose, wherein the back side of the backing material layer is frustum contoured.  Lautzenhiser, in the same filed of endeavor however discloses the limitation. (Lautzenhiser, Fig. 1 ) Consequently, at the time of the claimed invention it would have been obvious for a person of ordinary skill in the art to implement Kim with a frustum contour as in Lautzenhiser since it is merely a change in shape and it has been held that changes in shape is a matter of choice within the ordinary skill in the art. In re Dailey, 357 F.2d 669. (MPEP§ 2144.04 IV B)

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view or Lukacs in view of Hadimioglu et al. (US Pub. 2019/0302063 A1)(hereinafter Hadimioglu)
Regarding claim 10, Kim does not disclose wherein the acoustic reflector comprises a planar component that is disposed within the backing material layer at an offset angle relative to the back side of the transducer.  Hadimioglu, in the same field of endeavor, however discloses the limitation. (Hadimioglu, Figs.1-3 and  12 and ¶0076; The transducer 500 includes a transducer head element 510, actuation element 530, backing element 540, backing cavity 544, ¶0077; The actuation element 530 is bounded on one side by the transducer head element 510 and on the opposite side by the backing element 540 in a backing cavity 544… The backing cavity 544 may be open, or may be filled with an insulating and/or waterproof material) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Kim with the known technique of providing a planar component that is disposed within the backing material layer at an offset angle relative to the backside of the transducer as taught by   Hadimioglu in order to provide a transducer for use immersion in a working fluid. (Hadimioglu, ¶0006) 
wherein the offset angle is between 25 and 60 degrees. While Hadimioglu depicts and backing cavity at an offset angle relative to the backside of the transducer, Hadimioglu does not give the angle measurement and therefore does not specifically disclose the offset angle is between 25 and 60 degrees. However, the degree of the 
Regarding claim 11, Hadimioglu discloses further comprising a cover layer coupled to the front side of the piezoelectric material layer and forming a sealed boundary between an external acoustic medium and said transducer, wherein said cover layer comprises a material having an acoustic impedance substantially matching an acoustic impedance of the external acoustic medium. (Hadimioglu, ¶0057; The focusing lens 212 includes a thin acoustic matching layer disposed across all or most of the lens surface. ¶0079; This matching layer 514 can significantly improve the transmission of acoustic energy into the medium 502, particularly when the transducer head body 512 is composed of a material with high impedance. ¶0080; The acoustic matching layer 514 is selected to promote acoustic energy transfer from the transducer head body 512 to the medium 502, which is typically a couplant such as water, gel, or another aqueous solution. The acoustic impedance of water, for example, is about 1.5 MRayl. ¶0081; According to a particular embodiment where the transducer head body 512 is vanadium with an approximate acoustic impedance of 36.2 Mrayl … )
 
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view or Lukacs  in view of Chang et al. (US Pub. 2017/0299751 A1)(hereinafter Chang)
Regarding claim 19, Kim does not disclose wherein the backing material layer comprises tungsten rubber.  Chang, in the same field of endeavor, however disclose the limitation (Chang, ¶0003; In traditional borehole operations, ultrasonic transducers are often equipped with a backing material made of tungsten-rubber to dampen internal reverberations generated by the piezoelectric element of the transducer.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Kim with the known technique of the backing material layer comprises tungsten rubber in order to dampen internal reverberations in the transducer. (Chang, ¶0003)
Regarding claim 20, Chang discloses a downhole acoustic logging tool (Chang, Fig. 1 and ¶0020; the drill string 24 or BHA 30 may include one or more ultrasonic transducers 12 disposed thereon. As illustrated,  )
comprising: an acoustic sensor comprising, a transducer (Chang, Fig. 1 and ¶0020;the ultrasonic transducers 12 may be configured and positioned to output an ultrasonic pulse toward a portion of the borehole 26, and to detect echoes of the ultrasonic pulse that are received back at the transducers 12.)
including a piezoelectric material layer; (Chang, Fig. 3-4 and ¶0027; The ultrasonic transducer 12 generally includes a piezoelectric element 50)
a backing material layer having a front end coupled to a back side of the piezoelectric material layer, (Chang, Fig. 3-4 and ¶0027; a backing element 54)
wherein the backing material layer comprises an acoustic damping material; (Chang, Fig. 3-4 and ¶0031; the backing element 54 may act as a dampening material to ensure that any ultrasonic pulses pushed toward the back of the transducer 12 do not interfere with the sensing being done at the piezoelectric element 50.)
Chang does not disclose and an acoustic reflection boundary disposed within the backing material layer between the front end of the backing material layer and a back Kim, ¶¶0032-0033; a gas layer 135 filled with a gas is disposed between the backing layer 133 and the backing block 134. According to the present embodiment, the gas layer 135 is filled with air… By forming the gas layer 135 between the backing layer 133 and the backing block 134 as described above, acoustic energy proceeding in the backward direction of the piezoelectric device 131 is reflected by the interface between the piezoelectric device 131 and the gas layer 135 toward the piezoelectric device 131 due to acoustic impedance difference between the backing layer 133 and the gas layer 135 and received by the piezoelectric device 131. As a result, sensitivity of the transducer module 13 is improved.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Chang with the known technique of an acoustic reflection boundary disposed within the backing material layer between the front end of the backing material layer and a back end of the backing material layer as taught by Kim in order to improve the sensitivity of the transducer. (Kim, Abstract)
Lukacs, and ¶¶0061-0062; In receive mode, … if the path of the waves within the backing is divided into different segments such that the distributed Huygens's wavelets are spatially decorrelated, then the wavefront will be broken up and different portions of the energy will return to the active layer at different moments in time and the instantaneously summed amplitude of any reverberation across the entire aperture of the acoustically active layer is small. As noted above, decorrelation may be achieved by varying the thickness of the backing material, such that a further surface of the backing includes a plurality of segments. By weighting the percentage of the backing at each variable thickness, the amplitude and the relative phase of each segment of the reverberation returning to the active layer of the transducer stack can be controlled. ) Consequently, it would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed subject matter to implement Kim with the known technique of distance that is based, at least in part, on an echo response phase of an acoustic measurement cycle, as taught by Lukacs since it is one of the known techniques to mitigate the effect of spurious reflections and reverberations within a transducer stack. (Lukacs, ¶¶0008-0009)
Lukacs Fig. 2 and ¶0050; and may also be connected to a receiver 220 to sense the acoustic echoes from the imaging medium. Switching circuitry 215 is used to alternate between transmit and receive modes respectively, and a controller 225 (such as a computing device, analog circuitry, digitizer and/or computer hardware) is employed to control switching circuitry 215, and to optionally prepare waveforms transmitted by transmitter 210 and process waveforms received via receiver 220.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687